DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07/31/2020 and 01/05/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9,10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allan (GB 2278216 – Cited IDS).
Regarding claim 1: Allan teaches a self-powered speaker system, comprising: 

		a processor (Fig. 2: Microcomputer 85); 
		an audio signal and control connector coupled with the processor and 	enabling audio signal and control communication between the processor and 	another module in the speaker system (Fig. 2: Transceiver 95 coupled with 	Microcomputer 85 and enabling audio signal and control communication between 	Microcomputer 85 and Remote control station 60); and   
		a dedicated power supply for the speaker system (Fig. 2: Power Supply 	120); 
		a front end backup power supply (Fig. 2: Battery 65); and 
		a power connector coupled with the dedicated power supply and the front 	end backup power supply, the power connector enabling input power to the 	dedicated power supply and output power from the front end backup power 	supply (Fig. 2: combination of connections between Power supply 120 to AC 	Mains 240V-260V, Power Supply 120 to Regulator unit 125, Power Supply 120 to 	Charging circuit 130, Power Supply 120 to Battery 65, and Battery 65 to 	Charging circuit 130).
Regarding claim 6: Allan teaches the system of claim 1, further comprising a second module comprising: a processor; an audio signal and control connector coupled with the processor and enabling audio signal and control communication between the processor and another module in the speaker system; a dedicated power supply for the second module; a front end backup power supply; and a power connector coupled with the 2 and Battery 652 ).
Regarding claim 9: Allan teaches a self-powered line array, comprising:
 a set of speaker systems (Fig. 1: set of Speaker system 351 , 651, and 381  to 35n , 65n, and 38n), each comprising: a first module of claim 1 (see claim 1 rejection).
Regarding claim 10: see claim 6 rejection.
Regarding claim 12: Allan teaches the self-powered line array of claim 9, wherein each speaker system further comprises: 
	an input power source (Fig. 1: Input power source 40 and Fig. 2: AC Mains 240V-260V); 
	a front-end power supply (Fig. 2: Power Supply 120 and Regulator Unit 110); and 
	a control circuit connected with the front-end power supply (Fig. 2: Transceiver 95, Audio Amp 100, and Micro Computer 85 receiving power from Power Supply 120 via Regular Unit 125).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Allan (GB 2278216 – Cited IDS) in view of Official Notice.
Regarding claim 2: Allan teaches the system of claim 1, wherein the input power is AC power from an input power source (Fig. 1: Input power source 40 and Fig. 2: AC Mains 240V-260V) and a control circuit receiving the output power from the front-end power supply either from the AC power source or Backup power supply when AC power source failure (Fig. 2: Transceiver 95, Audio Amp 100, and Micro Computer 85 receiving power from Power Supply 120 via Regular Unit 125; and Power Supply 120 receiving AC power from AC Mains 240V-260V or DC power from Backup Battery 65). Allan does not explicitly teach that the output power is DC power. 
However, it is well-known in the electronic technology field that most of electronic components and devices in audio systems operated under DC power (Official Notice).

Regarding claim 3: Allan teaches the system of claim 2 but not explicitly teach the control circuit comprises a field programmable gate array (FPGA) section for controlling the audio signal and control communication. However, it is well-known in the audio processing technology that a FPGA commonly used as a Central Computing Unit for processing instructions to operate the system (Official Notice). It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Allan in view of Official Notice to replace the microcomputer with an FPGA for the benefit of allowing user to programming required applications and additional applications for better overall system operation and performance.
Regarding claim 4: Allan in view of Official Notice teaches the system of claim 3, wherein the output power is available for use in response to a front-end power supply failure (Allan’s page 6: lines 3-17 and page 8: lines 33-37).
Regarding claim 5: Allan in view of Official Notice teaches the system of claim 4, wherein the output power is sufficient to support the FPGA section for a defined period (Allan’s page 6: lines 3-17 and page 8: lines 33-37).
Regarding claim 13: the rejection of claim 2 also supports for this claim rejection.
Regarding claim 14: the rejection of claim 3 also supports for this claim rejection.
Regarding claim 15: the rejection of claim 5 also supports for this claim rejection.
Claims 19-23 are allowed.
Claims 7, 8, 11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding independent claim 19: the prior art fails to disclose a specific method of controlling a first module in a line array speaker system, the method comprising: 
	sending and receiving audio signal and control communications with another module in the speaker system; and 
	sending backup power from a front-end backup power supply to a front-end power supply for a control circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654